Citation Nr: 1740190	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a June 2012 rating decision, which denied entitlement to service connection for bilateral hearing loss.

2.  Whether there was CUE in the June 2012 rating decision, which denied entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1959 to June 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The June 2012 rating decision denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and a lower back condition; the Veteran completed an appeal of those issues to the Board.

2.  In a June 2016 decision, the Board denied the Veteran's appeal for entitlement to service connection for bilateral hearing loss and a lower back condition.


CONCLUSION OF LAW

The June 2012 rating decision was subsumed by the Board's June 2016 decision, and is not subject to challenge based on CUE; therefore, the issues on appeal must be dismissed.  See Dittrich v. West, 163 F.3d 1349, 1352-53 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that there is CUE in the June 2012 rating decision's denial of entitlement to service connection for bilateral hearing loss and a lower back condition.

Previous RO determinations which are final and binding, including decisions on entitlement to service connection, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

However, when a RO decision is reviewed on appeal by the Board, the RO decision is subsumed by the Board decision and may not be collaterally attacked.  See Dittrich v. West, 163 F.3d 1349, 1352-53 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998).  Rather, in such cases the Veteran must proceed before the Board and urge that there was CUE in the Board decision that subsumed the RO determination.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  To allow such a challenge to the subsumed rating decision would, in effect, improperly allow the RO to review the determinations of the Board.  Id.; see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed.Cir.1994).

In this case, the June 2012 rating decision denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and a lower back condition.  The Veteran completed an appeal of those issues to the Board.  In June 2016, the Board denied the Veteran's appeal for entitlement to service connection for bilateral hearing loss and a lower back condition.  Thus, the June 2012 rating decision was subsumed by the June 2016 Board decision, and cannot be subject to a CUE claim as set forth in the law summarized above.  Therefore, the current appeal for a finding of CUE in the June 2012 rating decision must be dismissed as a matter of law.

The Board notes that the Veteran has not put forth a claim for CUE in the June 2016 Board decision.  However, the Veteran did submit a motion for reconsideration of the Board's June 2016.  The Board acknowledges that motion, and will rule on it in a separate action.


ORDER

The claim for CUE in the June 2012 rating decision's denial of entitlement to service connection for bilateral hearing loss is dismissed.

The claim for CUE in the June 2012 rating decision's denial of entitlement to service connection for a lower back condition is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


